                      IN THE UNITED STATES DISTRICT COURT
                        OF THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

TERESA SABBIE, individually, as personal §
representative of the ESTATE OF             §
MICHAEL SABBIE, and as parent and           §
natural guardian of her minor children,     §
T.S., T.S, and M.S.; SHANYKE NORTON, §
as parent and natural guardian of her minor §
child, M.S.; KIMBERLY WILLIAMS;             §
MARCUS SABBIE; and CHARLISA                 §             CASE NO. 5:17cv113-RWS-CMC
CRUMP                                       §
                                            §
v.                                          §
                                            §
SOUTHWESTERN CORRECTIONAL,                  §
LLC d/b/a LASALLE CORRECTIONS,              §
LLC and LASALLE SOUTHWEST                   §
CORRECTIONS; et al.                         §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636.            On July 9, 2019, the

Magistrate Judge entered a Report and Recommendation (Docket No. 165) with attached

Sealed Exhibit 1 (Docket No. 166), containing her proposed findings that the settlement

agreement is fair, just, and equitable and is in the best interest of the minor children and her

proposed recommendations that the terms of the settlement be approved as set forth in the

sealed Confidential Compromise Settlement Agreement & Release (Docket No.162). The

Magistrate Judge further recommended the Court order that John David Crisp, Sr. be paid a fee

for serving as guardian ad litem. The Magistrate Judge’s specific proposal regarding the

guardian ad litem fee is set forth in the Sealed Recommendation Regarding Guardian Ad

Litem Fee, attached as Sealed Exhibit 1 to the Report and Recommendation.
        The Magistrate Judge advised the parties that any objections to the Report and

Recommendation, including the attached sealed recommendation regarding the payment of the

guardian ad litem fee, must be filed within three days. Both sides have filed notices of non-objection

to the Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby ADOPTS the Report of the United States Magistrate Judge

as the findings and conclusions of this Court. The Court approves the sealed Confidential

Compromise Settlement Agreement & Release referenced in the Report and Recommendation

and filed as Docket No.162.             The Court further adopts the Magistrate Judge’s

recommendations set forth in the Sealed Recommendation Regarding Guardian Ad Litem Fee,

attached as Sealed Exhibit 1 to the Report and Recommendation. Accordingly, it is hereby

    . ORDERED that the terms of the sealed Confidential Compromise Settlement Agreement

& Release are APPROVED. It is further

       ORDERED that within fifteen (15) days following the funding of the settlement

agreement, Defendants and Plaintiffs shall each pay John David Crisp, Sr. their one-half of the ad

litem fees specified in Sealed Exhibit 1 to the Report and Recommendation. It is further

       ORDERED that within fifteen (15) days following the funding of the settlement

agreement, the parties shall file the appropriate dismissal papers.


       So ORDERED and SIGNED this 11th day of July, 2019.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE


                                             Page 2 of 2
